Order unanimously affirmed without costs. Memorandum: Contrary to respondent’s contention, Family Court had authority to vacate, sua sponte and for good cause, the adjudication that he was a person in need of supervision (see, Family Ct Act §§ 761, 762).
There is no merit to respondent’s contention that the evidence was legally insufficient to prove that he was a person in need of supervision. Petitioner demonstrated beyond a reasonable doubt that respondent was ungovernable, habitually disobedient of the reasonable directions of his mother and stepfather, and was beyond their lawful control (see, Family Ct Act § 712 [a]). (Appeal from Order of Erie County Family Court, Honan, J. — Violation of Probation.) Present — Denman, P. J., Green, Pine, Balio and Fallon, JJ.